Filed 7/21/22 P. v. Colby CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C091199

           v.                                                                    (Super. Ct. No. CRF143983)

 MARY ELIZABETH COLBY,

                    Defendant and Appellant.




         A jury convicted Mary Elizabeth Colby, a former employee of the Washington
Unified School District (District), of misappropriation of public monies, keeping a false
account, fraudulently altering or falsifying an account, and grand theft, all in connection
with the taking of cash deposits. The jury found that the value of the property taken




                                                             1
exceeded $950. The trial court suspended imposition of the sentence and placed
defendant on probation for five years.
       Defendant now contends (1) the trial court should have instructed sua sponte on
unanimity because counts 1 through 4 could be based on several acts and the prosecutor
did not select a specific act upon which each count was based; (2) the expert witness
testimony from Patrick DeLangis lacked foundation and included inadmissible case-
specific hearsay, and if this contention is forfeited for failure to object, her counsel was
ineffective; and (3) cumulative prejudice requires reversal of the convictions.
       We conclude (1) there was no instructional error on counts 1 and 4, and although
the trial court should have given a unanimity instruction on counts 2 and 3, the error was
harmless; (2) defendant forfeited her challenges to the expert testimony, and she fails to
establish ineffective assistance; and (3) there is no cumulative prejudice.
       We will affirm the judgment.
                                      BACKGROUND
       Defendant worked with Scott Lantsberger and Doris Earl at the District.
Lantsberger was the District’s assistant superintendent of business services and oversaw
fiscal and other services. Defendant was Lantsberger’s administrative assistant. Among
other things, she generated and sent out invoices for the rental of District facilities.
Although it was not her responsibility to distribute mail, defendant regularly opened and
distributed office mail. Earl, the District’s bookkeeper, logged facility-rental invoices
into QSS, the District’s primary financial electronic system, and was responsible for
collecting monies due and making deposits, including filling out deposit slips and
stamping the backs of checks to be deposited.
       It was Earl’s and not defendant’s responsibility to make deposits at the bank. But
defendant frequently volunteered to make deposits for Earl. According to Earl, the only
other person who made bank deposits was Earl’s supervisor, Kilee Lane; Lane made
deposits for Earl about once every five months.

                                               2
       Earl expected defendant to go directly to the bank when she entrusted defendant
with the deposit bag. Earl did not keep deposits in her desk and she did not anticipate
that defendant would do so. Earl also did not expect that defendant would go through
deposits or check that deposit slips were accurate. Earl said that was not defendant’s job.
Defendant never told Earl that Earl had filled out a deposit slip incorrectly or that checks
were not stamped properly. Earl testified that the only time defendant would change a
deposit slip was if Earl’s calculations were incorrect and the bank teller caught the error;
in that circumstance, defendant would have to change and initial the deposit slip.
Otherwise, there was no reason for defendant to change a deposit slip. And there was no
reason for defendant to have access to the District’s deposit slips.
       Nevertheless, a book of deposit slips was found in defendant’s desk. In addition,
Earl identified deposit slips for the District’s account that were written by defendant.
Earl also identified endorsements on the backs of checks deposited into the District’s
account that were written in defendant’s hand.
       According to Lantsberger, checks deposited in the District’s account were stamped
with a deposit-only stamp that identified the District as the account holder and the
District’s account number. Earl testified she never handwrote an endorsement on the
back of a check. She said there was an address stamp on the back of a check deposited
into the District’s account that was not her deposit-only stamp. Similar address stamps
were found in defendant’s office.
       Lantsberger and the District superintendent met with defendant on June 24, 2013
about her personal use of the District’s postage meter. District employees were not
allowed to use the District’s postage meter for personal items. Defendant admitted she
took postage strips home to mail merchandise she sold on eBay. She told Lantsberger
she paid for the postage.
       There was an invoice dated May 24, 2013 from the District to defendant for $155
for postage used in March through May 2013. At trial defendant admitted she created

                                              3
that invoice. An automated log for invoices showed that the invoice was entered or
modified on June 24, 2013 (the date of defendant’s meeting with Lantsberger and the
superintendent), even though the invoice was dated May 24, 2013. Defendant told
Lantsberger that in preparing the postage invoice, she rounded up the amounts due
instead of using exact amounts; she said that was a common practice at the District.
Lantsberger denied it was a practice, and other invoices for postage did not reflect a
practice of rounding up. The postage invoice to defendant was stamped “PAID
06/28/2013.”
       In late 2013, Earl contacted Portside Montessori School about a past due invoice.
She was told the invoice had been paid, and she obtained a copy of Portside Montessori
School’s deposited check. She saw that defendant had hand-endorsed the check. Earl
reported her finding to Lane.
       The District’s attorneys hired a forensic accountant to investigate the Portside
Montessori School check and to determine whether there were discrepancies in deposits.
Patrick DeLangis, a forensic accountant for over 25 years, was tasked with the
investigation. The District gave DeLangis access to QuickBooks, which defendant used
to create facility-rental invoices, and QSS and bank records.
       West Sacramento Police Department Officer Erik Thruelsen interviewed
defendant on May 23, 2014. Defendant claimed she did not pick up the mail at the
District. She admitted taking deposits to the bank but said everyone did that. She said
Earl made mistakes on deposit slips and forgot to stamp the back of checks, and
defendant covered for Earl so that Earl would not get in trouble. Defendant admitted she
sometimes kept deposits Earl gave her in an unlocked desk drawer and on occasion, she
did not make deposits for weeks. She said when she delayed making a deposit, she
amended the deposit slip with a new date. Also sometimes Earl or other employees
would bring additional payments to her and ask her to add those to the deposit.



                                             4
Defendant said it was common knowledge that she kept the deposit bag in her desk and
other employees may have taken items from the deposit bag or switched out items.
       DeLangis testified as a forensic accounting expert for the People at the trial. He
testified that he focused on 21 deposit transactions and was able to trace cash payments
using the District’s records. He examined how deposit slips and cash were handled and
who had access to the deposits between the time Earl prepared the deposit slips and when
deposits were made at the bank. DeLangis concluded that defendant was the last person
to have access to cash deposits because she took the deposits to the bank. DeLangis
found discrepancies in most of the 21 deposit transactions he looked at in that there was
less cash actually deposited than shown in the original deposit slips. He estimated that
about 20 to 25 checks were replaced for cash.
       DeLangis compared two deposit slips for October 25, 2012 in People’s Exhibit 13.
The first deposit slip showed a deposit of $3,093 in currency, $9 in coins and $140 in
checks. The second deposit slip showed the total amount of cash deposited decreased by
$566 and the total amount of checks deposited increased by $566. Earl had testified that
she wrote the first deposit slip in Exhibit 13 and the second deposit slip in that exhibit
was written by defendant. Earl also testified that defendant hand-endorsed a $566 check
in that exhibit.
       DeLangis also testified about People’s Exhibit 24. The first deposit slip in that
exhibit was dated June 13, 2013, and included a total deposit amount of $1,175 with three
checks totaling $28. The second deposit slip showed a deposit made June 28, 2013,
totaling $1,174.25, including the three checks shown in the first deposit slip. DeLangis
testified that the first deposit slip showed a deposit of $1,148 in cash but the second
deposit slip showed a deposit of only $6.26 in cash. Earl had testified that she wrote the
first deposit slip and defendant wrote the second deposit slip. People’s Exhibit 24
included the deposited Portside Montessori School check. Earl testified that the
handwritten endorsements on the backs of three checks in this deposit, including the one

                                              5
from Portside Montessori School, were by defendant. Earl said the stamp on the back of
another check in this deposit was not Earl’s deposit-only stamp.
       DeLangis determined from bank records that during the period July 2012 to
October 2013, a total of $16,028.82 in cash was not deposited. He opined there was no
chance the shortage was a result of arithmetic errors because the amount of cash
deposited was reduced in an amount equal to a check or checks added to the deposit.
Based on records of annual facility-rental revenue and the records for the 21 bank
deposits he focused on, DeLangis determined there was a decline in annual facility-rental
revenue from 2009-2010 through October 2013. He estimated the decline in revenue was
in excess of $60,000.
       Defense witness Corinna Macias was a fiscal analyst for the District. She testified
that different people in the office accepted check and cash payments. Macias put
payments she received in the District office safe. She recalled that she and Cruz Duran
performed some of Earl’s duties when Earl was out of the office, and defendant might
have taken over some of Earl’s duties. Macias said defendant opened the mail
sometimes. Macias said Earl, defendant, Macias and Lane were the only people who
made deposits at the bank and Macias made bank deposits only a couple of times over the
years she worked with Earl. Macias said she did not use the District’s postage meter to
send out personal packages and was not aware of anyone who used the District’s postage
meter for personal packages.
       Defendant testified at trial. She said she did not steal money from the District,
substitute checks and steal cash from deposits, or falsify documents. She thought
someone was taking money from the District, but it wasn’t her.
       Contrary to her statement to Officer Thruelsen, defendant testified that she picked
up mail at the office many times, but she said anyone who was up front could pick up the
mail. Defendant claimed Macias took over invoicing at some point. She said Macias
simply forgot during the trial that she (Macias) sent out invoices for facility rentals.

                                              6
        Defendant admitted she made frequent bank runs during the period July 2012 to
October 2013. She admitted keeping deposits in her desk for days and weeks at a time
and said Lantsberger, Lane, and Earl knew she kept deposits in her office overnight.
There was no lock on her desk and office door.
        Defendant identified her writing on certain deposit slips presented at the trial. She
said she prepared new deposit slips because she made deposits weeks after Earl gave
them to her and she fixed mistakes in the deposit slips prepared by Earl. She said she
stamped the backs of checks using an address stamp if Earl did not stamp them, and the
bank required her to hand-endorse checks that were not stamped.
        With regard to the postage invoice, defendant admitted telling a detective that
everyone used the postage meter for personal packages. She said at trial Earl forgot that
defendant used the postage meter for personal purposes and Macias also forgot that
people used the District’s postage meter for personal packages. Defendant said she
created the postage invoice in May 2013 and was not in the office when the postage
invoice was accessed in QuickBooks on June 24, 2013.
        The jury convicted defendant of misappropriation of public monies (Pen. Code,
§ 424, subd. (a)(1) -- count 1), keeping a false account (§ 424, subd. (a)(3) -- count 2),
fraudulently altering or falsifying an account (§ 424, subd. (a)(4) -- count 3), and grand
theft (§ 484, subd. (a) -- count 4), and found true the allegation that the value of the
property taken exceeded $950.1 The trial court suspended imposition of the sentence and
placed defendant on probation for five years subject to various conditions, including
serving 120 days in county jail.




1   Undesignated statutory references are to the Penal Code.

                                              7
                                        DISCUSSION
                                              I
       Defendant contends the trial court should have instructed sua sponte on unanimity
because counts 1 through 4 could be based on several acts and the prosecutor did not
select a specific act for each count.
       There was no discussion between counsel and the trial court about a unanimity
instruction in the record. As a general rule, when a violation of a criminal statute is
charged and the evidence establishes several acts, any one of which could constitute the
crime charged, either the state must select the particular act upon which it relies or the
trial court must instruct the jury to agree on which act to base a conviction. (People v.
Jennings (2010) 50 Cal.4th 616, 679.) When no election is made by the People, the trial
court has a duty to instruct sua sponte on unanimity. (People v. Curry (2007)
158 Cal.App.4th 766, 783.) However, a unanimity instruction is not required if the case
falls within the continuous course of conduct exception, “which arises ‘when the acts are
so closely connected in time as to form part of one transaction’ . . . . There also is no
need for a unanimity instruction if the defendant offers the same defense or defenses to
the various acts constituting the charged crime.” (Jennings, at p. 679.)
       Counts 1 and 4 were based on a course of conduct. Count 1 alleged that defendant
misappropriated public monies in violation of section 424, subdivision (a)(1). The crime
of misappropriation of public monies may be based on a course of conduct. (See People
v. Selivanov (2016) 5 Cal.App.5th 726, 751-754.) Count 4 alleged that defendant
willfully stole personal property with a value exceeding $950, in violation of sections
484, subdivision (a) and 487, subdivision (a). A single count of grand theft may be based
on several acts of taking done pursuant to a single plan. (People v. Bailey (1961)
55 Cal.2d 514, 518-520; People v. Daniel (1983) 145 Cal.App.3d 168, 175; People v.
Robertson (1959) 167 Cal.App.2d 571, 576-577.)



                                              8
       The prosecutor argued to the jury that defendant stole over $16,000 from the
District, using facility-rental checks to cover for cash taken from deposits during the
period July 1, 2012 to October 31, 2013. He characterized what defendant did as “a
scheme” under which defendant controlled invoicing, had access to the mail, deposits,
and deposit slips, and took advantage of Earl’s trust. In discussing the act or acts upon
which count 1 was based, the prosecutor argued to the jury that defendant took an
aggregate sum of over $16,000. He told the jury that count 4 was a “sort of catchall as it
relates to Count 1” and argued that defendant took over $16,000 from deposits.
       Defendant offered different defenses to the alleged misappropriation and theft.
For example, her trial counsel argued to the jury that other employees also made deposits,
there was no video showing defendant making the deposits, and anyone could have
accessed the unlocked desk where defendant kept deposits. But the defenses were
directed to all the deposit transactions.2 The course of conduct exception to the
unanimity requirement applies to counts 1 and 4 because the acts alleged are closely
connected and defendant tendered all of the same defenses to the acts such that there was
no reasonable basis for the jury to distinguish between them. (People v. Crandell (1988)
46 Cal.3d 833, 875.) Defendant’s claim as to counts 1 and 4 lacks merit.
       However, defendant’s claim as to counts 2 and 3 has some merit. Count 2 alleged
that defendant kept a false account in that she was charged with the receipt and
safekeeping of public monies and willfully and knowingly kept a false account or made a
false entry or erasure in an account, in violation of section 424, subdivision (a)(3). The
prosecutor argued that count 2 was based on two types of acts: (1) defendant backdating
the postage invoice dated May 24, 2013, and making it look like that invoice had been



2 Defendant contends there was some evidence that starting in June 2013, Macias was
responsible for facility rentals. The portions of the record defendant cites do not support
her factual assertion.

                                             9
paid in full on May 24, 2013, when it had not; and (2) deposit slips defendant wrote that
listed less cash and more checks than the original deposit slips prepared by Earl.
Defendant offered defenses to the postage-invoice allegation that were different from her
defenses to the deposit-transaction allegations.
       Count 3 alleged that defendant was charged with the receipt and safekeeping of
public monies and fraudulently altered, falsified, or concealed an account, in violation of
section 424, subdivision (a)(4). The prosecutor argued defendant was guilty of the crime
alleged in count 3 by committing two types of acts: (1) falsifying or fraudulently altering
deposit slips, and (2) concealing invoices. With regard to the latter act, the prosecutor
argued defendant did not send Earl copies of invoices so that no one at the District would
track when payments on those invoices would be received and no one at the District
would call about missing payments.
       The trial court should have sua sponte instructed on unanimity for counts 2 and 3
because the prosecutor argued two types of acts constituted the charged crimes and the
evidence presented a risk that the jury may divide as to which act constituted the charged
offense. (People v. Diedrich (1982) 31 Cal.3d 263, 280-281; People v. Hernandez (2013)
217 Cal.App.4th 559, 569-571.) Most courts, including ours, apply the Chapman v.
California (1967) 386 U.S. 18 [17 L.Ed.2d 705] standard for harmless error in a
unanimity instruction case. (Hernandez, at p. 576; People v. Curry, supra,
158 Cal.App.4th at p. 783; People v. Smith (2005) 132 Cal.App.4th 1537, 1545; People v.
Deletto (1983) 147 Cal.App.3d 458, 472.) We conclude that no reversal is required under
that standard.
       The prosecutor told the jury that on counts 2 and 3, the jury must agree on which
document defendant made a false entry. Earl offered compelling evidence that defendant
wrote certain deposit slips admitted into evidence. She said some of those deposit slips
showed that defendant changed the amount of cash to be deposited as less than stated in
the original deposit slip prepared by Earl, although the total amount of the deposit was

                                             10
the same or nearly the same; and in certain deposits where the amount of currency being
deposited was reduced, defendant endorsed the back of some checks by hand, contrary to
Earl’s practice.
       Defendant denied substituting checks and stealing cash from deposits and
falsifying documents. But the jury discredited defendant’s testimony, returning its
verdicts in less than two and a half hours without submitting any questions or requesting
a readback and convicting defendant on all counts. In convicting defendant on counts 1
and 4, which are based on taking cash from bank deposits, the jury accepted the
prosecutor’s theory that defendant replaced cash deposits with checks for the equivalent
or similar amount, altered or created new deposit slips, and took cash that should have
been deposited in the District’s account. The jury could not have made contrary findings
in the count 2 and 3 charges based on the same conduct relating to bank deposits.
“Where the record indicates the jury resolved the basic credibility dispute against the
defendant and therefore would have convicted him of any of the various offenses shown
by the evidence, the failure to give the unanimity instruction is harmless.” (People v.
Thompson (1995) 36 Cal.App.4th 843, 853; see People v. Deletto, supra, 147 Cal.App.3d
at p. 473.)
                                             II
       Defendant also urges that DeLangis’ testimony lacked foundation and included
inadmissible case-specific hearsay.
                                             A
       In response to defendant’s in limine motion to prevent DeLangis from testifying
about hearsay unless all preliminary facts had been established through direct testimony,
the trial court ruled that DeLangis could testify about case-specific hearsay if competent
evidence established the asserted fact. The trial court said it would have to see what facts
were established through other witnesses and defendant’s trial counsel could object if he
believed DeLangis was testifying about case-specific facts that had not been established

                                            11
through another witness. Defendant did not object to, and the trial court admitted, a
number of copies of deposit slips and checks that are in the record on appeal.
Defendant’s trial counsel also did not object when DeLangis gave the testimony
defendant now challenges. The failure to object to admission of expert opinion testimony
or hearsay at trial forfeits an appellate claim that such evidence was improperly admitted.
(Evid. Code, § 353, subd. (a); People v. Stevens (2015) 62 Cal.4th 325, 333.)
       Anticipating a claim of forfeiture, defendant argues his trial counsel rendered
ineffective assistance by failing to object.
       To establish ineffective assistance of counsel, a defendant must prove (1) that trial
counsel’s representation was deficient because it fell below an objective standard of
reasonableness under prevailing professional norms, and (2) the deficiency resulted in
prejudice to the defendant. (People v. Maury (2003) 30 Cal.4th 342, 389; Strickland v.
Washington (1984) 466 U.S. 668, 687 [80 L.Ed.2d 674, 693] (Strickland).) If a
defendant makes an insufficient showing on either of those components, his ineffective
assistance claim fails. (People v. Holt (1997) 15 Cal.4th 619, 703; Strickland, at p. 687.)
       We review trial counsel’s performance with deferential scrutiny, indulging a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance, and recognizing the many choices that attorneys make in
handling cases and the danger of second-guessing an attorney’s decisions. (People v.
Maury, supra, 30 Cal.4th at p. 389; Strickland, supra, 466 U.S. at p. 689.) “It is
particularly difficult to prevail on an appellate claim of ineffective assistance. On direct
appeal, a conviction will be reversed for ineffective assistance only if (1) the record
affirmatively discloses counsel had no rational tactical purpose for the challenged act or
omission, (2) counsel was asked for a reason and failed to provide one, or (3) there
simply could be no satisfactory explanation. All other claims of ineffective assistance are
more appropriately resolved in a habeas corpus proceeding.” (People v. Mai (2013)
57 Cal.4th 986, 1009.)

                                               12
       The record is silent about why defendant’s trial counsel did not object to the
testimony by DeLangis that defendant now challenges. Defendant’s trial counsel may
have elected to create an argument for reasonable doubt by eliciting testimony that other
employees took over certain duties and had access to deposits. Defense counsel may also
have elected to create an argument that there were deficiencies in DeLangis’
investigation. We accord “ ‘great deference to [defense trial] counsel’s tactical choices’ ”
(People v. Mickel (2016) 2 Cal.5th 181, 198) and have no basis upon which to determine
that trial counsel’s representation was deficient.
       Defendant also fails to establish prejudice. She complains that DeLangis relied on
case-specific facts not admitted into evidence or otherwise proven by competent evidence
to form his opinion about missing cash and fraud. But an expert witness may rely on
hearsay in forming an opinion and tell the jury in general terms that he or she did so.
(People v. Sanchez (2016) 63 Cal.4th 665, 685 (Sanchez).) It is proper for an expert
witness to rely on hearsay in forming an opinion as long as the expert does not recite the
contents of the hearsay evidence. (People v. Garton (2018) 4 Cal.5th 485, 505-506
(Garton).)
       An expert witness may not relate case-specific facts based on hearsay to support
his or her opinion, unless the hearsay evidence is admitted through an applicable hearsay
exception or the case-specific fact is independently proven by competent evidence in
which case the expert may assume its truth in a hypothetical. (Sanchez, supra, 63 Cal.4th
at pp. 684, 686.) “Case-specific facts are those relating to the particular events and
participants alleged to have been involved in the case being tried.” (Id. at p. 676.)
Testimony reciting case-specific facts from hearsay evidence is subject to exclusion on
hearsay grounds. (People v. Veamatahau (2020) 9 Cal.5th 16, 26.)
       DeLangis opined, based on his review of hearsay evidence including deposit slips,
that defendant took $16,028.82 from cash deposits and the District’s facility-rental
revenue declined more than $60,000 starting with the 2009-2010 school year. Such

                                             13
testimony was permissible because it only conveyed in general terms that DeLangis
relied on hearsay evidence. (Garton, supra, 4 Cal.5th at p. 507; Sanchez, supra,
63 Cal.4th at p. 685.) In Garton, the California Supreme Court rejected a challenge to
expert opinion testimony by a coroner about bullet trajectory, fetus viability, and cause of
death based on her review of the prior coroner’s autopsy report and diagrams and
photographs taken at the autopsy and crime scene. (Garton, at pp. 504, 506-507.) In
contrast, the expert’s recitation of statements made by the prior coroner in his autopsy
report related hearsay and was impermissible. (Id. at p. 506; see also People v. Turner
(2020) 10 Cal.5th 786, 818, 821-823.) DeLangis did not relate the contents of hearsay
evidence in the portions of the record cited by defendant. He only gave his conclusions
about cash deposit shortages and revenue loss based on his review of the District’s
records.
       Even if it was error to admit testimony that $16,028.82 was taken from the
District’s cash deposits and there was a loss of revenue of at least $60,000 because such
testimony related inadmissible hearsay, no prejudice resulted to defendant. (People v.
Turner, supra, 10 Cal.5th at pp. 823, 825 [applying People v. Watson (1956) 46 Cal.2d
818 prejudice test for state law error in the admission of hearsay].) Defendant’s trial
counsel elicited testimony about the same opinions from DeLangis during cross-
examination. Further, defendant did not dispute that someone stole money from the
District. She only claimed that she did not do it. And in his closing argument to the jury,
defendant’s trial counsel did not argue that the amount stolen was something other than
$16,028.82. He also did not dispute in his closing remarks to the jury that revenue from
facility rentals had declined or that there was a loss of revenue of at least $60,000.
       Additionally, defendant admitted she delayed making deposits Earl had given her
for weeks on occasion. Earl’s testimony and the copies of deposit slips and checks
admitted into evidence established that defendant wrote deposit slips reflecting less cash
was deposited than stated in the original deposit slips prepared by Earl. A book of

                                             14
deposit slips was found in defendant’s desk. Earl said there was no reason for defendant
to have deposit slips for the District or to prepare an entirely different deposit slip for the
deposits Earl entrusted to defendant. Earl identified defendant’s handwriting on certain
endorsed checks included in deposits. She said defendant opened the mail and could
have held checks that came in, waited for cash deposits that matched the amount of the
check, took out the cash from the deposit and replaced it with checks. Earl said
defendant was the only person who could have gotten the checks Earl had testified about.
Defendant fails to show that she would have obtained a more favorable result had
DeLangis not opined about the total amount of cash deposit shortage and revenue loss.
                                               B
       Defendant further contends the People did not lay an adequate foundation for
admission of some of the materials on which DeLangis relied as business records or
official records and that some of the documents DeLangis considered were hearsay,
without specifying what those documents are. The claim is forfeited because it is made
without citation to the record and in a conclusory fashion. (Okasaki v. City of Elk Grove
(2012) 203 Cal.App.4th 1043, 1045, fn. 1; Keyes v. Bowen (2010) 189 Cal.App.4th 647,
656 [“It is the appellant’s responsibility to support claims of error with citation and
authority; this court is not obligated to perform that function on the appellant’s behalf”];
Miller v. Superior Court (2002) 101 Cal.App.4th 728, 743; Duarte v. Chino Community
Hospital (1999) 72 Cal.App.4th 849, 856.)
                                              III
       Defendant also claims that cumulative prejudice caused by the asserted errors
requires us to reverse her convictions because it denied her the due process right to a
fundamentally fair and reliable trial.
       “[A] series of trial errors, though independently harmless, may in some
circumstances rise by accretion to the level of reversible and prejudicial error.” (People
v. Hill (1998) 17 Cal.4th 800, 844.) Defendant has not demonstrated a series of trial

                                              15
errors or that she did not receive due process and a fair trial. We reject her claim of
cumulative prejudice.
                                      DISPOSITION
       The judgment is affirmed.



                                                     /S/
                                                  MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
KRAUSE, J.




                                             16